

116 HR 5778 IH: Cooling-Off Period Elimination Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5778IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Johnson of Georgia (for himself, Mr. Clay, Ms. Moore, Mr. Thompson of Mississippi, Ms. Clarke of New York, Ms. Norton, Mr. Rush, Ms. Omar, Ms. Tlaib, and Mr. Hastings) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide that any State or local law enforcement agency that has in effect a cooling-off period
			 is ineligible to receive Federal funds pursuant to a Department of Justice
			 law enforcement grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cooling-Off Period Elimination Act of 2020. 2.Elimination of cooling-off periods (a)In generalAny State or local law enforcement agency which the Attorney General determines has in effect a cooling-off period is ineligible to receive any Federal funds pursuant to a Department of Justice law enforcement grant program for the following fiscal year.
 (b)Cooling-Off period definedThe term cooling-off period means a period of time following an officer-involved shooting, during which individuals investigating the shooting are prohibited from communicating with any officer involved in the shooting.
			